Citation Nr: 0714961	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-17 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from July 17 to July 21, 
2003 at St. Luke's Hospital.


REPRESENTATION

Viola R. Brown, Attorney


WITNESS AT HEARING ON APPEAL

An attorney for St. Luke's Hospital 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1979 to March 
1980.  The appellant is St. Luke's Hospital, the private 
hospital seeking reimbursement for medical expenses incurred 
by the veteran from July 17 to July 21, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision letter of the 
Department of Veterans Affairs (VA) Medical Center in San 
Francisco, California (SFVAMC), which denied the benefits 
sought on appeal.  St. Luke's Hospital appealed SFVAMC's July 
2004 decision to the Board. 

In February 2006, a representative from St. Luke's Hospital 
testified before the undersigned Veterans Law Judge at the RO 
in Oakland, California.  A copy of the hearing transcript has 
been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran received medical care at St. Luke's Hospital 
from July 17 to July 21, 2003, at the time; he was enrolled 
in the VA health care system and had received treatment 
within 24 months of July 2003.

2.  VA did not provide prior authorization for the medical 
services in question.

3.  A VA facility was not feasibly available at the time the 
veteran received treatment at St. Luke's Hospital from July 
17 to July 21, 2003.

4.  The veteran's condition was of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.

5.  The veteran could not have been transferred to a VA 
facility during hospitalization at St. Luke's Hospital in 
July 2003.

6.  The veteran is financially liable for the treatment 
provided at St. Luke's hospital and had no coverage under a 
health care contract.

7.  The treatment at St. Luke's hospital in July 2003 was for 
a non-service-connected disability.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from July 17 
to July 23, 2003 is granted. 
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §17.1000-8 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In light of the fact that there is a complete grant of 
benefits in the case at hand, the appellant needs no further 
notice or assistance to substantiate its claim (assuming 
arguendo that the VCAA is applicable).


II.  Laws and Regulations

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A.  Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g)  e veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).  
Id. 




III.  Analysis

The appellant requests payment or reimbursement of 
unauthorized medical expenses for emergency treatment at 
their facility, St Luke's Hospital from July 17 to July 21, 
2003.  

An emergency room admission report, submitted by St Luke's 
Hospital, reflects that on July 17, 2003, the veteran 
presented to that facility stating that he felt suicidal and 
depressed.  At that time, he stated that if he did not 
receive help, he would cut his wrist or jump off a bridge.  
The attending emergency room physician noted that the veteran 
showed him his wrists, which revealed multiple long scars 
from previous cuts to the wrist.  

A physical evaluation of the veteran on July 17, 2003 was 
essentially normal with the exception of some intermittent 
epigastric pain that increased with alcohol intact.  The 
veteran complained of chronic back and joint pain.  Upon 
psychiatric evaluation, the veteran displayed an angry mood.  
His affect was animated.  He admitted to having suicidal 
ideation and a plan.  The veteran denied having any homicidal 
ideation, or hearing voices.  The following impressions were 
entered:  (1) Medically cleared; (2) Depression with suicidal 
features was entered; veteran placed on "5150 hold as danger 
to self;" (3) Polysubstance abuse; and (4) History of 
pancreatitis.  

The St. Luke's emergency room admission report also noted 
that the veteran had visited the emergency room on prior 
occasions for depression and alcohol abuse, to with the most 
recent being the night prior to his admission on July 17, 
2003.  At that time, the veteran reported feeling suicidal, 
but after he was evaluated by a physician, it was determined 
that he was no longer suicidal.  In the "Plan" section of 
the admission report, the attending emergency room physician 
indicated that prior to the veteran's admission to St. 
Luke's, he had contacted SFVAMC and attending "ER," who 
informed him that transfer of the veteran to their facility 
was impossible because there were no beds available.  The 
veteran was admitted to St. Luke's for admission.  

The St. Luke's physician's account of events is corroborated 
by a SFVAMC's social worker's statement, dated July 18, 2003, 
indicating that St. Luke's Hospital contacted SFVAMC about 
the veteran's admittance to their facility, but that he would 
not be accepted for admission.  (see VA social worker's note, 
dated July 18th, 2003).   

Under 38 C.F.R. § 17.1002, one of the regulations 
implementing 38 U.S.C.A. § 1725, emergency services exist 
where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).  See also Hennessey v. Brown, 7 Vet. App. 143, 
147 (1994) (defining a medical emergency as a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action).

Turning to the elements of 38 U.S.C.A. § 1725, the emergency 
services were provided at a facility held out as providing 
emergency services to the public.

The treatment was triggered by the veteran's threats of 
imminent suicide.  He was found to be a threat to himself.  
As such, a prudent lay person would have concluded that a 
delay in treatment would have been hazardous to the veteran's 
life.

The SFVAMC told St. Luke's Hospital that it would not admit 
the veteran.  At the time, the veteran was homeless, and was 
apparently seeking treatment at the nearest available 
facility.  Given that the VA facility declined treatment, it 
would not have been reasonable to seek treatment at that 
facility prior to seeking treatment at St. Luke's.

The veteran was hospitalized at St. Luke's only for several 
days, while he was considered a danger to himself.  It does 
not appear that he remained hospitalized after the condition 
became stabilized.

It has been confirmed that at the time of the emergency 
treatment, the veteran was enrolled in the VA health care 
system and had received treatment within 24 months of the 
emergency treatment.

At the time of the emergency treatment the veteran was 
unemployed and homeless, he was described as a "self pay" 
and there is no evidence that he had coverage under a health 
plan contract.

The emergency treatment was not provided in conjunction with 
an accident or work-related injury.

Finally, the veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728, because he was treated for a non-service-
connected disability.

In sum, the treatment at St. Luke's hospital in July 2003 
meets the criteria for payment or reimbursement under 
38 U.S.C.A. § 1725.  As such, the benefit sought on appeal is 
granted.




ORDER

Entitlement to reimbursement by VA for the cost of non-VA 
medical treatment from July 17 to July 21, 2003 for is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


